Exhibit 12.1 OIL STATES INTERNATIONAL, INC. COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES (DOLLARS IN THOUSANDS) For the nine months ended For the years ended December 31, September 30, 2013 Earnings Income before income taxes $ Income from equity investees ) Income before income taxes before adjustment from equity investees Fixed charges Amortization of capitalized interest Distributed income of equity investees - 3 15 96 - Capitalized interest ) - Noncontrolling interests in subs that have not incurred fixed charges ) Total earnings available for fixed charges $ Fixed charges Interest expense $ Capitalized interest 51 - Amortization of debt discount - Amortization of debt issue costs Interest component of rent Total fixed charges $ Ratio of earnings to fixed charges
